            Case 2:20-mj-00634-VCF Document 13
                                            14 Filed 01/19/21 Page 3
                                                                   1 of 3
                                                                        1

                                                                                        1/19/2021




 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                               Case No. 2:20-mj-00634-VCF-1
 4
                     Plaintiff,                              ORDER
 5
             v.
 6
     BRENT ALAN SMITH,
 7
                     Defendant.
 8
 9
10           IT IS THEREFORE ORDERED that the Bench Trial currently scheduled for
                                                                               2/24/2021
     Wednesday, January 20, 2021, at 9:00 a.m., be vacated and continued to ________________ at
11
12   the hour of ___:___
                  9:00 am __.m.; or to a time
                          in LV Courtroom      and date
                                           3D before    convenient
                                                     Magistrate        to the
                                                                Judge Cam     court.
                                                                           Ferenbach.
                         19
13           DATED this ___ day of January, 2021.

14
15
                                                      UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                         3
